Exhibit 10.9

WARRANT TERMINATION AGREEMENT

THIS WARRANT TERMINATION AGREEMENT (this “Agreement”) is made as of November 17,
2010, by and between VALENS U.S. SPV I, LLC, a Delaware limited liability
company (“Valens U.S.”), and ACCENTIA BIOPHARMACEUTICALS, INC., a Florida
corporation (“Accentia”).

RECITALS

WHEREAS, on January 18, 2008, Accentia executed and issued to Valens U.S. a
Common Stock Purchase Warrant (the “Warrant”) for the purchase by Valens U.S.,
on or before January 18, 2014, of up to 196,629 shares of Accentia Common Stock
at an exercise price of $2.67 per share;

WHEREAS, pursuant to that certain Term Loan and Security Agreement (the
“Security Agreement”) dated as of November 17, 2010, by and among Accentia, the
Lenders party thereto and LV Administrative Services, Inc., the parties hereto,
in consideration for the acceptance by certain of the Prepetition Lenders of the
allowed secured claims against Accentia as provided therein, have agreed, among
other things, to the termination and cancellation of the Warrant; and

WHEREAS, pursuant to the terms and conditions of the Security Agreement, Valens
U.S. and Accentia desire to terminate and cancel the Warrant effective as of the
date of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Security Agreement.

2. The parties hereto agree that the above Recitals are true and correct in all
respects.

3. Valens U.S. hereby consents to the termination and cancellation of the
Warrant (and all of the rights and obligations created thereunder), and Accentia
hereby cancels the Warrant, effective as of the date of this Agreement.

4. Valens U.S. hereby acknowledges and agrees that it shall have no claims of
any nature whatsoever against Accentia as a result of the termination and
cancellation of the Warrant.

5. This Agreement shall be binding upon the parties hereto and their respective
successors and assigns. The parties hereto agree that this Agreement is fully
and adequately supported by consideration, is fair and reasonable, and that they
have had the opportunity to discuss this matter with counsel of their choice.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall be deemed to constitute
one agreement. It is understood and agreed that if facsimile copies of this
Agreement bearing facsimile signatures are exchanged between the parties hereto,
such copies shall in all respects have the same weight, force and legal effect
and shall be fully as valid, binding, and enforceable as if such signed
facsimile copies were original documents bearing original signature.

 

-1-



--------------------------------------------------------------------------------

6. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED, INTERPRETED AND ENFORCED
ACCORDING TO, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS PROVISIONS THEREOF. ANY ACTION BROUGHT CONCERNING THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE BROUGHT ONLY IN THE STATE
COURTS OF NEW YORK OR IN THE FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK.
The prevailing party shall be entitled to recover from the other party its
reasonable attorneys’ fees and costs. Wherever possible each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

VALENS U.S. SPV I, LLC By: Valens Capital Management, LLC, its investment
manager By:  

/s/ Patrick Regan

Name:   Patrick Regan

Title:   Authorized Signatory

ACCENTIA BIOPHARMACEUTICALS, INC.

By:  

/s/ Samuel S. Duffey

Name:   Samuel S. Duffey

Title:   President